                            Case 18-24091-RAM                     Doc 33         Filed 01/24/19              Page 1 of 2
CGFF1 (10/01/16)




ORDERED in the Southern District of Florida on January 24, 2019




                                                                                                  Robert A Mark
                                                                                                  United States Bankruptcy Judge



                                         United States Bankruptcy Court
                                                      Southern District of Florida
                                                        www.flsb.uscourts.gov
                                                                                                                 Case Number: 18−24091−RAM
                                                                                                                 Chapter: 7



In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Mack L. Wells
15020 S. River DR
Miami, FL 33167

SSN: xxx−xx−2348




                  ORDER DISMISSING CASE FOR FAILURE TO PAY FILING FEE


      Pursuant to the Order Allowing Installment Payments entered on 11/13/19, the debtor was directed to
pay the balance of the filing fee OR an installment fee of $167.50 on or before 1/14/19. The debtor has
failed to make this payment.


Accordingly, it is ORDERED that:

  1. This case is dismissed with prejudice to the filing of any bankruptcy case in any federal bankruptcy
     court in the United States of America by the above−named debtor for 180 days from entry of this
     order, or the expiration of any prejudice period set in any previous order, whichever is later.




                                                                    Page 1 of 2
                         Case 18-24091-RAM               Doc 33        Filed 01/24/19   Page 2 of 2




      2. All pending motions are denied as moot.

      3. (If applicable), the trustee shall file a final report within 14 days of the date of this order.

      4. In accordance with Local Rule 1002−1(B)(1)(b), the clerk of court is directed to refuse to
         accept for filing any future voluntary petitions submitted by this debtor if the refiling violates a
         prior order of the court or if the petition is accompanied by an Application to Pay Filing Fee in
         Installments and filing fees remain due from any previous case filed by the debtor.

      5. The debtor shall immediately pay to the Clerk, U.S. Court, C. Clyde Atkins United States
         Courthouse, 301 North Miami Avenue, Room 150, Miami, FL 33128, $167.50 for the balance
         of any statutory or court−ordered fees, including conversion fees, and U.S. Trustee's fees as
         required by Local Rule 1017−2(E). Any funds remaining with the trustee shall be applied to this
         balance and the trustee must dispose of any funds in accordance with the Bankruptcy Code
         and, if a chapter 12 or 13 case, Local Rule 1017−2(F), unless otherwise ordered by the court.
         Payment must be made in cash, money order or cashier's or "official" check. The court will not
         entertain a motion for reconsideration of this order unless all unpaid fees are paid at the time
         the motion is filed.

The clerk shall serve a copy of this order on all parties of record.




                                                               ###




                                                           Page 2 of 2
